Title: XI. Jefferson to Lafayette, 9 July 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris July 9. 1789.

Having been curious to form some estimate of the quantity of corn and flour which have been supplied to France this year, I applied to a person in the farms, to know upon what quantities the premium had been paid. He could not give me information but as to the Atlantic ports into which there has been imported from the  united states from March to May inclusive 44,116 quintals of corn  12,221 quintals of flourmaking 56,337 quintals in
the whole. Add to this what has been imported since May, suppose nearly 20,000 quintals a month, and what has been furnished to the French islands, which has prevented an equal quantity being exported from France, and you will have the proportion drawn from us.—Observe that we have regular and constant markets for our corn and flour in Spain, Portugal, and all the West India islands except the French. These take nearly our whole quantity. This year France, the French West Indies, and Canada were added. But a regular course of trade is not quitted in an instant, nor constant customers deserted for accidental ones. This is the reason that so small a proportion has come here. I am Dear Sir, with great sincerity, Your affectionate friend & servt.,

Th: Jefferson

